PER CURIAM.
This is an appeal by Westchester Fire Insurance Company from an adverse judgment rendered by the Circuit Court for Orange County, Florida. We have carefully considered the appellant’s points on appeal and, with the exception mentioned herein, hold them to be without merit. The final judgment awarded Jos. L. Rozier Machinery Company a judgment for $9,048.00 on its claims against appellant arising out of a payment bond and a contract under which Rozier claimed as a third-party beneficiary. In addition Rozier was awarded an attorney’s fee in the amount of $1,800.00 for the services of its attorney in the trial court. Under the facts of this case, the only basis we can discern for this fee is Section 627.756, F. S.1971, F.S.A. (formerly § 627.0905, F.S. 1969). The amount of the fee, however, exceeds the limit provided by that statute by $669.00. Therefore, on remand the trial court shall reduce the attorney’s fee awarded to Rozier by $669.00. In all other respects the final judgment appealed from is affirmed.
Affirmed as modified and remanded with instructions.
REED, C. J., and WALDEN and CROSS, JJ., concur.